Citation Nr: 0401557	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

Under § 3.307(a)(2),(3) (2003), the veteran would be entitled 
to presumptive service connection for multiple sclerosis if 
such was manifested to a degree of 10 percent or more within 
seven years from his service discharge in November 1970.  In 
his August 2001 claim, the veteran contends that he has been 
suffering from multiple sclerosis since February 1973 and, as 
such, is entitled to service connection.  

The veteran asserts that he first sought treatment for 
manifestations of multiple sclerosis at Lakeside VA Hospital 
in 1976 and that his treating physicians at that time 
suggested he may have multiple sclerosis.  He specifies three 
time periods during which he was treated at Lakeside:  
September 1976 to July 1981; May 1983 to June 1983; and, 
December 1983 to January 1984.

The Board notes that the RO did attempt to obtain these 
records.  In February 2002, the RO specifically requested 
that any retired files be included.  In March 2002, the 
Lakeside VA facility responded to the request, stating that 
the facility had no information pertaining to the veteran.  
Other notes in the file indicate that a search of VA computer 
files was negative for note of hospital admissions or 
outpatient records pertinent to the veteran for the time 
periods requested.  

From the responses of record it is not clear, however, 
whether the veteran was, in fact, treated at the facility in 
question during the 1970s and 1980s.  Specifically, the 
record does not reflect that efforts were undertaken to 
confirm or refute the existence and availability of retired 
records.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), a request for records in VA control will 
continue either until the records are obtained or it is 
reasonably certain that the records do not exist or that 
further efforts to obtain the records would be futile.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be given another 
opportunity to identify any places, VA 
and non-VA, at which he received 
treatment for multiple sclerosis from the 
time of his service discharge to the 
present, and particularly after discharge 
but prior to 1977.  The RO should take 
appropriate steps to obtain identified 
records not already associated with the 
claims file.  

2.  In any case, the RO should further 
attempt to locate and obtain copies of 
records of treatment, evaluation or 
hospital admission from Lakeside VA 
Hospital, dated between 1976 and the 
1984.  Lakeside VA Hospital must provide 
the requesting VA facility with a 
specific and detailed account of the 
procedures followed to obtain these 
files, including documenting whether the 
veteran was ever treated at this 
facility.  The search should include 
determining whether any of the veteran's 
treatment records were retired.  If so, 
such retired records must be recalled for 
consideration in connection with the 
veteran's claim.  Responses, negative or 
positive, must be placed in the claims 
file and the RO should continue to 
request these records until such are 
obtained or until it is reasonably 
certain that the records do not currently 
exist and therefore cannot be obtained.

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations, to 
include any additional development 
indicated based on a review of records 
received in response to the above-
requested remand actions, is completed 
with respect to this claim.  

4.  After the above is completed, the RO 
should readjudicate the veteran's claim 
based on consideration of the entire 
evidentiary record.  If the claim remains 
denied the RO should issue the veteran 
and his representative a supplemental 
statement of the case and afford them an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


